DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed on 02/18/21. Claims 1 and 11 have been amended. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. (2005/0248455) in view of Johnston (2017/0263100).
As per claims 1-20, Pope discloses an environment monitoring method comprising: measuring data from a plurality of sensors, wherein each of the plurality of sensors includes a unique identifier (UID) (See Pope, Paragraphs 0093); instructing each of the plurality of sensors to measure data (See Pope, Paragraphs 0083-0084); receiving the measured data from each of the plurality of sensors (See Pope, Paragraphs 0083-0084); calculating a product degradation value of a product based on the measured data (See Pope, Paragraphs 0007; 0033).
Pope does not explicitly disclose comparing the product degradation value with a threshold product degradation value; and generating an alert in response to the product degradation

However, Johnston teaches comparing the product degradation value with a threshold product degradation value (See Johnston, Paragraphs 0044-0045); and generating an alert in response to the product degradation value of the product exceeding the threshold “product” degradation value (See Johnston, Paragraphs 0045; 0047-0048); and sending the alert to a device (See Johnston, Paragraph 0048).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Johnston within the teaching of Pope with the motivation of sending a notification to the client device, the notification comprising an indication that the food item is spoiled (See Johnston, Abstract).
In addition, claim 1 has been amended to recite the limitations of “measuring data from a plurality of sensors at a plurality of locations for a product over a period, wherein each of the plurality of sensors includes a unique identifier (UID) (See Pope, Paragraphs 0057-0060); “updating a table with the measured data, from the plurality of sensors for the product over the period, wherein the table is indexed according to the UID and stores historical data for a plurality of products (See Pope, Paragraphs 0057-0060); determining product degradation value of the product based on the measured data and “historical data for the product stored the table” (See Pope, Paragraphs 0057-0060; 0062) which correspond to Applicant’s claimed limitation.

4. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. (2005/0248455) in view of Johnston (2017/0263100) and in further in view of Brown et al. (2018/0284093).

However, Brown teaches that the method wherein the measured data of each of the plurality of sensors includes: a temperature, a relative humidity, a carbon dioxide level, and a location of each of the plurality of sensors (See Brown, Paragraphs 0050; 0070; 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the feature of Brown within the teachings of Johnston
and Pope with the motivation of providing a method or system including sensors configured to measure .DELTA.N of a nutritional substance or food handling environment at any stage of the supply chain, including creation, transportation, preservation, manufacturing, distribution, retail, or consumer homes (See Brown, Paragraph 0015).

As per claim 3, Pope/Johnston and Brown discloses the method further comprising storing the measured data of each of the plurality of sensors in a remote data storage (See Brown, Paragraph 0035).

5. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. (2005/0248455) in view of Johnston (2017/0263100) and in further in view of Brown et al. (2018/0284093).
As per claim 4, Pope/Johnston discloses all of the limitations above. The combination of Pope and Johnston does not explicitly disclose that the method further comprising transferring the measured data to the remote data storage via a reader, wherein the reader is configured to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the feature of Brown within the teachings of Johnston and Pope with the motivation of providing a method or system including sensors configured to measure .DELTA.N of a nutritional substance or food handling environment at any stage of the
supply chain, including creation, transportation, preservation, manufacturing, distribution, retail, or consumer homes (See Brown, Paragraph 0015).

As per claim 5, Pope/Johnston and Brown discloses the method further comprising indexing the measured data by product on a freshness calculation table, wherein the plurality of sensors are located in proximity to the product to trace the product along a supply chain (See Brown, Paragraphs 0078-0080).

As per claim 6, Pope/Johnston and Brown discloses the method further comprising accessing the freshness calculation table to calculate the product degradation value (See Pope, Paragraphs 0010-0011; 0018; 0031; 0033).

As per claim 7, Pope/Johnston and Brown discloses the method wherein the plurality of sensors are passive radio frequency identification sensors, and wherein a reader supplies power to the 

As per claim 8, Pope/Johnston and Brown discloses the method further comprising: determining a location of the product (See Brown, Paragraph 0058); determining an operator device associated with the location (See Brown, Paragraph 0058); and sending the alert to the operator device associated with the location (See Brown, Paragraph 0058).

As per claim 9, Pope/Johnston and Brown discloses the method wherein the threshold product degradation value is determined from a freshness calculation table (See Pope, Paragraph 0055; 0058).

As per claim 10, Pope/Johnston and Brown discloses the method wherein the UID is a radio frequency identification (RFID) tag, and wherein, to monitor the product along a supply chain of the product, the UID is located in at least one of: (i) a shipping container, (ii) a trailer, and (iii) a cold room (See Pope, Paragraph 0074).

As per claim 11, Pope discloses an environment monitoring system comprising: a plurality of sensors configured to measure data, wherein each of the plurality of sensors includes a unique identifier (UID) (See Pope, Paragraphs 0093); a reader configured to instruct the plurality of sensors to measure data and receive the measured data from the plurality of sensors (See Pope, Paragraphs 0083-0084).
Pope does not explicitly disclose a freshness assessment module including: a freshness calculation module configured to “determine” of “the” product degradation value of a product 
However, Johnston teaches a freshness assessment module including: a freshness calculation module configured to ”determine” of “the” product degradation value of a product based on the measured data (See Johnston, Paragraphs 0050-0032); a freshness determination module
configured to compare the product degradation value with a threshold product degradation value (See Johnston, Paragraphs 0045; 0047-0048); and an alert generation module configured to generate and send an alert to a device in response to the product degradation value of the product exceeding the threshold “product” degradation value (See Johnston, Paragraphs 0045; 0047-0048).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Johnston within the teaching of Pope with the motivation of sending a notification to the client device, the notification comprising an indication that the food item is spoiled (See Johnston, Abstract).
In addition, claim 11 has been amended to recite the limitations of a plurality of sensors configured to measure data at “a plurality of locations for a product over a period”, wherein each of the plurality of sensors includes a unique identifier (UID) (See Pope, Paragraphs 0057-0060);
a reader configured to “update a table with the measured data from the plurality of sensors for the product over the period” and “historical data for the product stored in the table” (See Pope, Paragraphs 0057-0060-0062) which correspond to Applicant’s claimed limitation.

Claims 12-20 recite the same limitations as to claims 2-10, are therefore rejected for the same reasons given supra, and incorporated herein.

Response to Arguments
6.	Applicant’s arguments filed on 02/18/21 with respect to claim(s) claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(A)	At pages 1-2 of the response filed on 02/18/21, Applicant’s argues the followings:
(i)	Pope, Johnson, and Brown fail to discuss or describe storing the measured data in a table and using the historical, stored data for a type of product to determine the product degradation value of the same type of product currently being monitored.

(B)	With respect to Applicant’s arguments, the Examiner respectfully submitted that He relied upon the clear teaching of Pope (See Paragraphs 0057-0062) which correspond to Applicant’s claimed features. As such, Applicant’s argument is not persuasive and the rejection is sustained.

(C)    In response, all of the limitations which Applicant disputes as missing in the applied references, including the newly added features filed on 02/18/21 amendment have been fully addressed by the Examiner as either being fully disclosed or obvious in view of the collective teachings of Pope, Johnston and/or Brown based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action, and incorporated herein. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of 

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANEL FRENEL/Primary Examiner, Art Unit 3687